In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1139V
                                    Filed: October 19, 2018
                                        UNPUBLISHED


    RAQUEL FOURNIER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Danielle Anne Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On August 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that she suffered left shoulder injuries due to an
influenza vaccination received on September 30, 2016. Petition at 1. On June 22,
2018, the undersigned issued a decision awarding compensation to petitioner based on
the respondent’s proffer. (ECF No. 30).

      On October 5, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 36). Petitioner requests attorneys’ fees in the amount of $12,964.20 and attorneys’

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
costs in the amount of $850.05. Id. at 2. In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Id. at 2. Thus, the total amount requested is $13,814.25.

        On October 5, 2018, respondent filed a response to petitioner’s motion. (ECF
No. 37). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       On October 8, 2018, petitioner filed a reply. (ECF No. 38). Petitioner disputes
respondent’s position that he has no role in resolving attorneys’ fees and costs and
further reiterates his view that his attorneys’ fees and costs in this case are reasonable.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

        Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 3.5 hours3 was billed by paralegals on tasks considered administrative
including, receiving documents, forwarding correspondence, reviewing and organizing
the client file, and mailing documents.

       For the reasons listed above, the undersigned shall reduce the request for
attorney fees in the amount of $532.50.4




3Examples of these entries include: October 17, 2016 (0.10 hrs) “Prepare correspondence regarding
acceptance of case”, April 12, 2017 (0.10 hrs) “Update personal notes to file”, May 26, 2017 (0.10 hrs)
“Receipt and review of proof of service from Urgent Care Reseda. Update file.”, August 24, 2017 (0.20
hrs) “Prepare copy of petition for compensation to HHS”, and October 4, 2017 (0.10hrs) “Finalize and
send correspondence to MediCal.” ECF No. 36-1 at 1-9, 11-12 and 14. These entries are merely
examples and are not exhaustive.
4   This amount consists of a 0.4 hours at $135 per hour and 3.3 hours at $145 per hour.
                                                      2
      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $13,281.755 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Danielle Anne Strait. Petitioner requests that the check be forwarded to Maglio,
Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236.

        The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3